


Exhibit 10.42




TENTH AMENDMENT TO CREDIT AGREEMENT


THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of June 11, 2015, by and between MAXWELL TECHNOLOGIES, INC., a Delaware
corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


A.    Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 5, 2011, as may have been amended or modified from time to time
("Credit Agreement"). All capitalized terms used herein shall have the meaning
set forth in the Credit Agreement unless otherwise herein defined.


B.    As of the date hereof, the outstanding principal balance due and owing to
Bank by Borrower pursuant to the Credit Agreement and related Loan Documents is:


(i)    $7,913,006.89 under the Line of Credit Note;


In addition to the foregoing principal amounts, accrued and unpaid interest,
together with any incurred and unpaid fees and expenses, are due and owing to
Bank by Borrower.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, subject to the terms and conditions described herein,
the parties hereto agree as follows:


1.    Adoption of Recitals. The recitals set forth above are adopted as a part
of this Amendment, and the facts set forth therein are acknowledged and agreed
to be true, accurate, and complete.


2.    Amendments. The Credit Agreement shall be amended as follows; provided,
however, that nothing shall terminate any security interests, guaranties,
subordinations or other documents in favor of Bank, all of which shall remain in
full force and effect unless expressly amended hereby:


3.    Amendment to Section 1.1. Section 1.1 (a) of the Credit Agreement is
hereby deleted in its entirety, and the following substituted therefor:


“(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including July 15, 2015, not to exceed at any time the aggregate principal
amount of Six Million Dollars ($6,000,000.00) ("Line of Credit"), the proceeds
of which shall be used to finance Borrower’s working capital requirements and
general corporate purposes. Borrower's obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of April 30,
2015 ("Line of Credit Note"), all terms of which are incorporated herein by this
reference.”


4.    Conditions Precedent. The obligation of Bank to amend the terms and
conditions of the Credit Agreement as provided herein, is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions by no
later than June 11, 2015:




--------------------------------------------------------------------------------






(a)    Bank shall have received, in form and substance satisfactory to Bank,
each of the following, duly authorized and executed:


(i)    This Amendment.
(ii)    First Modification to Promissory Note.
(iii)    Certificate of Incumbency.
(iv)    Corporate Resolution: Borrowing.
(v)
A copy of a Term Sheet from East West Bank with respect to a refinancing of
Borrower’s Line of Credit.

(vi)    Such other documents as Bank may require under any other section of
this Amendment.


(b)    Approval of Bank Counsel. All legal matters incidental to this Amendment
shall be satisfactory to Bank’s counsel.


(c)    Other Fees and Costs. In addition to Borrower’s obligations under the
Credit Agreement and the other Loan Documents, Borrower shall have paid to Bank
the full amount of all costs and expenses, including reasonable attorneys’ fees
(including the allocated costs of Bank’s in-house counsel) expended or incurred
by Bank in connection with the negotiation and preparation of this Amendment,
for which Bank has made demand.


(e)    Payments. Interest and any other payments due pursuant to or under the
Obligations shall have been paid current.


5.    General Release. In consideration of the benefits provided to Borrower
under the terms and provisions hereof, Borrower and each guarantor hereunder
hereby agree as follows ("General Release"):


(a)    Borrower and each guarantor hereunder, for itself and on behalf of its
respective successors and assigns, do hereby release, acquit and forever
discharge Bank, all of Bank's predecessors in interest, and all of Bank's past
and present officers, directors, attorneys, affiliates, employees and agents, of
and from any and all claims, demands, obligations, liabilities, indebtedness,
breaches of contract, breaches of duty or of any relationship, acts, omissions,
misfeasance, malfeasance, causes of action, defenses, offsets, debts, sums of
money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind, nature, description or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, each as though fully set forth herein at length (each, a "Released
Claim" and collectively, the "Released Claims"), that Borrower or any guarantor
hereunder now has or may acquire as of the later of: (i) the date this Amendment
becomes effective through the satisfaction (or waiver by Bank) of all conditions
hereto; or (ii) the date that Borrower and each guarantor hereunder have
executed and delivered this Amendment to Bank (hereafter, the "Release Date"),
including without limitation, those Released Claims in any way arising out of,
connected with or related to any and all prior credit accommodations, if any,
provided by Bank, or any of Bank's predecessors in interest, to Borrower or any
guarantor hereunder, and any agreements, notes or documents of any kind related
thereto or the transactions contemplated thereby or hereby, or any other
agreement or document referred to herein or therein.


(b)    Borrower and each guarantor hereunder hereby acknowledge, represent and
warrant to Bank as follows:


(i) Borrower and such guarantor understand the meaning and effect of Section
1542 of the California Civil Code which provides:




--------------------------------------------------------------------------------






"Section 1542. GENERAL RELEASE; EXTENT. A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."


(ii) With regard to Section 1542 of the California Civil Code, Borrower and each
such guarantor agree to assume the risk of any and all unknown, unanticipated or
misunderstood defenses and Released Claims which are released by the provisions
of this General Release in favor of Bank, and Borrower and each such guarantor
hereby waive and release all rights and benefits which they might otherwise have
under Section 1542 of the California Civil Code with regard to the release of
such unknown, unanticipated or misunderstood defenses and Released Claims.


(c)    Each person signing below on behalf of Borrower or any guarantor
hereunder acknowledges that he or she has read each of the provisions of this
General Release. Each such person fully understands that this General Release
has important legal consequences, and each such person realizes that they are
releasing any and all Released Claims that Borrower or any such guarantor may
have as of the Release Date. Borrower and each guarantor hereunder hereby
acknowledge that each of them has had an opportunity to obtain a lawyer's advice
concerning the legal consequences of each of the provisions of this General
Release.


(d)    Borrower and each guarantor hereunder hereby specifically acknowledge and
agree that: (i) none of the provisions of this General Release shall be
construed as or constitute an admission of any liability on the part of Bank;
(ii) the provisions of this General Release shall constitute an absolute bar to
any Released Claim of any kind, whether any such Released Claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable; and (iii) any attempt to assert a Released Claim barred by the
provisions of this General Release shall subject Borrower and each guarantor
hereunder to the provisions of applicable law setting forth the remedies for the
bringing of groundless, frivolous or baseless claims or causes of action.


6.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, whether
made before the institution of a judicial proceeding or not more than 60 days
after service of a complaint, third party complaint, cross-claim, counterclaim
or any answer thereto or any amendment to any of the above to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, attorneys, and other agents),
whether in tort, contract or otherwise arising out of or relating to in any way
(i) the loan and related Loan Documents which are the subject of this agreement
and their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit; provided however
that the parties agree that, notwithstanding the foregoing, each party retains
the right to pursue in small claims court any dispute within that court’s
jurisdiction. In the event of a court ordered arbitration, the party requesting
arbitration shall be responsible for timely filing the demand for arbitration
and paying the appropriate filing fee within the 30 days of the abatement order
or the time specified by the court. Failure to timely file the demand for
arbitration as ordered by the court will result in that party’s right to demand
arbitration being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator




--------------------------------------------------------------------------------




as the parties shall mutually agree upon, in accordance with the AAA’s
commercial dispute resolution procedures, unless the claim or counterclaim is at
least $1,000,000.00 exclusive of claimed interest, arbitration fees and costs in
which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. Neither party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, or to include in any arbitration any dispute as a representative or
member of a class, or to act in any arbitration in the interest
of the general public or in a private attorney general capacity.




--------------------------------------------------------------------------------






(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(j)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute in which the
remedy sought is entirely within that court’s jurisdiction.


7.    Miscellaneous. Except as specifically provided herein, all terms and
conditions of the Credit Agreement shall remain in full force and effect,
without waiver or modification. This Amendment and the Credit Agreement shall be
read together, as one document. This
Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and all of which when
taken together shall
constitute one and the same Amendment. This Amendment and the documents referred
to
herein or delivered pursuant hereto contain the entire agreement and
understanding between the parties concerning the subject matter hereof, and
supersede and replace all prior negotiations, proposed amendments and agreements
written or oral concerning the subject matter hereof. The Obligations shall not
be modified except by written instrument executed by the parties.


8.    Document Delivery and Electronic Transmission of Documents. Each party or
person signing this Amendment agrees that Bank may, in its sole discretion, rely
upon any document, report, financial statement, tax return, agreement or other
communication (“Document”) physically delivered to Bank by mail, hand delivery
or delivery service which Bank in good faith believed was sent by Borrower or
any of Borrower’s representatives or employees. Similarly, Bank may, in its sole
discretion, rely upon any Document sent by email, facsimile or other electronic
means to Bank which Bank in good faith believed was sent by Borrower or any of
Borrower’s representatives or employees. Bank may treat the Document as genuine
and authorized to the same extent as if it was an original document validly
executed or authenticated as genuine by Borrower. Bank may from time to time in
its




--------------------------------------------------------------------------------




sole discretion reject any such Document and require a signed original, or
require Borrower to provide acceptable authentication of any such Document
before accepting or relying on same. Borrower understands and acknowledges that
there is a risk that Documents sent by electronic means may be viewed or
received by unauthorized persons, and Borrower agrees that by sending Documents
by electronic means, Borrower shall be deemed to have accepted this risk and the
consequences of any such unauthorized disclosure.


9.    Reaffirmation; Certification. Borrower hereby remakes all representations
and warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein. Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default. Borrower further represents that
there are no claims, demands, offsets or defenses at law or in equity that would
defeat or diminish Bank’s unconditional right to collect any of the Obligations,
and Borrower reaffirms that the Obligations are valid, binding and enforceable
according to their terms, and Bank’s liens and security interests with respect
to any collateral are of the priority required by the Loan Documents and are
valid and enforceable in accordance with their terms.


10.    Advice of Counsel. Borrower acknowledges that it has had the opportunity
to consult counsel of its choice in connection with the negotiation of the
transactions contemplated
by this Amendment and that Borrower willingly entered into this Amendment with
full understanding of the legal and financial consequences hereof.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


 
MAXWELL TECHNOLOGIES, INC.
 
 
WELLS FARGO BANK
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/  DAVID LYLE
 
By:
/s/ RAZIA DAMJI
 
DAVID LYLE, CHIEF FINANCIAL OFFICER
 
 
RAZIA DAMJI, VICE PRESIDENT





